DETAILED ACTION
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “acquires region information about an image one of the regions in the captured image and an image in a corresponding region in the master image; specifies a predetermined processing technique of image alignment from among a plurality of types of processing techniques for the region based on the region information; executes at least an alignment process in relation to the region information as a process before the comparison by the specified alignment technique”.
At best, Vans et al (US 20120070040) teaches in ¶31-32 Then, the reference image 210 and target image 208 may be registered in step 303 to align the image to enable accurate error detection.
At best, Muto et al (US 20150326798) teaches in ¶46 position correction section selectively executes local alignment processing for aligning locally, and global alignment processing for aligning globally, based on in-focus regions of image data that have been estimated by the in-focus region estimation section; ¶97-99 determined whether in-focus regions are at positions that are close between images that are used in the combination; If the result of determination in step S93 is that in-focus regions are not positioned close together, global alignment is carried out; if the result of determination in step S87 is that there is combination with the reference image, if the result of determination in step S89 is that focus lens interval is not distant, or if the result of determination in step S93 is that in-focus regions are positioned close together, local alignment is carried out.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669